Exhibit Consolidated Report to the Financial Community Third Quarter 2008 (Released November 4, 2008) (Unaudited) HIGHLIGHTS After-Tax EPS Variance Analysis 3rdQtr. 3Q 2007 Basic EPS – GAAP Basis $1.36 Special Items – 2007 (0.04) ▪ Normalized non-GAAP* earnings, excluding special items, were $1.60 per share 3Q 2007 Normalized Earnings – Non-GAAP Basis* $1.32 for the third quarter of 2008, compared with $1.32 per share for the third quarter Distribution Deliveries (0.01) of 2007.GAAP earnings for the third quarter of 2008 were $1.55 per share Generation Revenues 0.16 compared with $1.36 per share in the prior year. Fuel & Purchased Power (0.12) Energy Delivery Expenses 0.01 Net MISO/PJM Transmission Costs 0.04 3Q 2008Results vs. 3Q 2007 Pension Expense 0.02 Transition Cost Amortization - OH (0.01) ▪ Electric distribution deliveries declined 2% in part due to milder weather. Depreciation (0.01) Cooling-degree-days were 8% lower than the same period last year and 5% below Investment Income – NDT and COLI 0.04 normal. Industrial deliveries decreased 4% (representing approximately half of the Financing Costs 0.03 total decrease in distribution deliveries) while residential and commercial deliveries Income TaxAdjustments 0.12 declined 2% and 1%, respectively.The resulting lower distribution delivery Other 0.01 revenues decreased earnings by $0.01 per share. 3Q 2008 Normalized Earnings - Non-GAAP Basis* $1.60 Special Items - 2008 (0.05) 3Q 2008 Basic EPS - GAAP Basis $1.55 · Total electric generation sales decreased 1%.Retail generation sales decreased 1.1 million megawatt-hours (MWH) or 4%, reflecting the impact of weather, reduced industrial usage, and fewer renewals of competitive commercial contracts in the PJM market. Wholesale electricity sales increased 0.9 million MWH or 15%, due to a 6% increase in generation output and available power due to lower retail generation sales. Generation revenues, adjusted to exclude power sourced from third-party auction suppliers for our Jersey Central Power & Light Company (JCP&L) and Pennsylvania Power Company (Penn Power) customers as well as the Ohio fuel rider in 2008 (instead of the deferral accounting used in 2007), increased earnings by $0.16 per sharedue to higher wholesale sales and prices. · Increased fuel and purchased power expenses reduced earnings by $0.12 per share. Higher purchased power expense, excluding JCP&L and Penn Power purchases from third-party auction suppliers, reduced earnings by $0.11 per share due to higher market prices compared to the same period last year.Higher fuel costs, adjusted for the impact of the Ohio fuel rider in 2008, net of last year’s deferral accounting, reduced earnings by $0.01 per share. · Lower energy delivery expenses increased earnings by $0.01 per share.Reduced use of outside contractors and more resources devoted to capital projects this quarter compared to the same period last year were partially offset by higher storm-related expenses. · Net MISO/PJM transmission costs increased earnings by $0.04 per share, primarily due to increased revenues from the additional allocation of auction revenue rights in PJM in the third quarter of 2008 compared to the same period last year. · Reduced pension expense increased earnings by $0.02 per share,primarily due to an increase in the discount rate used to determine benefit obligations as of December 31, · Higher Ohio transition cost amortization reduced earnings by $0.01 per share. · Incremental property additions increased depreciation expense by $0.01 per share. · Higher nuclear decommissioning trust income of $0.08 per share, as a result of the decision earlier in the year to reduce the equity exposure within the nuclear decommissioning investment portfolio, was partially offset by lower income from corporate-owned life insurance which decreased earnings by $0.04 per share. · Lower financing costs increased earnings by $0.03 per share.The decrease in net financing costs reflects lower interest rates on variable rate long-term debt and short-term borrowings, as well as higher capitalized interest related to our construction program. · Earnings in the third quarter of 2008 included tax adjustments that increased earnings by $0.12 per share.The favorable settlement of tax positions taken on federal income tax returns in prior years increased earnings by $0.08 per share and lower taxes payable upon the filing of the 2007 federal income tax return in September 2008 compared to the amount initially estimated last year increased earnings by $0.04 per share. · During the quarter, a $0.05 per share reduction in earnings was recognized from the impairment of securities held in trust for future nuclear decommissioning activities. 2008Earnings Guidance · Normalized non-GAAP* earnings guidance for 2008, excluding special items, has been increased to $4.30 to $4.40 per share from our previous non-GAAP guidance of $4.25 to $4.35 per share provided in August 2008.Year-to-date normalized non-GAAP earnings through September now stand at $3.35 per share. *The 2008 GAAP to non-GAAP reconciliation statements can be found on page 10 of this report and all GAAP to non-GAAP reconciliation statements are available on the Investor Information section of FirstEnergy Corp.'s Website at www.firstenergycorp.com/ir. For additional information, please contact: Ronald E. Seeholzer Rey Y. Jimenez Irene M. Prezelj Vice President, Investor Relations Manager, Investor Relations Manager, Investor Relations (330) 384-5415 (330) 761-4239 (330) 384-3859 Consolidated Report to the Financial Community - 3rd Quarter 2008 2 FirstEnergy Corp. Consolidated Statements of Income (Unaudited) (In millions, except for per share amounts) Three Months Ended Sept. 30 Nine Months Ended Sept. 30 2008 2007 Change 2008 2007 Change Revenues (1 ) Electric sales $ 3,649 $ 3,394 $ 255 $ 9,703 $ 9,063 $ 640 (2 ) Other 255 247 8 723 660 63 (3 ) Total Revenues 3,904 3,641 263 10,426 9,723 703 Expenses (4 ) Fuel 356 327 29 1,000 887 113 (5 ) Purchased power 1,306 1,168 138 3,376 2,914 462 (6 ) Other operating expenses 794 756 38 2,375 2,255 120 (7 ) Provision for depreciation 168 162 6 500 477 23 (8 ) Amortization of regulatory assets 291 288 3 795 785 10 (9 ) Deferral of new regulatory assets (58 ) (107 ) 49 (261 ) (399 ) 138 (10 ) General taxes 201 197 4 596 589 7 (11 ) Total Expenses 3,058 2,791 267 8,381 7,508 873 (12 ) Operating Income 846 850 (4 ) 2,045 2,215 (170 ) Other Income (Expense) (13 ) Investment income 40 30 10 73 93 (20 ) (14 ) Interest expense (192 ) (203 ) 11 (559 ) (593 ) 34 (15 ) Capitalized interest 15 9 6 36 21 15 (16 ) Total Other Expense (137 ) (164 ) 27 (450 ) (479 ) 29 (17 ) Income Before Income Taxes 709 686 23 1,595 1,736 (141 ) (18 ) Income taxes 238 273 (35 ) 585 695 (110 ) (19 ) Net Income $ 471 $ 413 $ 58 $ 1,010 $ 1,041 $ (31 ) (20 ) Earnings Per Share of Common Stock (21 ) Basic $ 1.55 $ 1.36 $ 0.19 $ 3.32 $ 3.39 $ (0.07 ) (22 ) Diluted $ 1.54 $ 1.34 $ 0.20 $ 3.29 $ 3.35 $ (0.06 ) (23 ) Weighted Average Number of Common Shares Outstanding (24 ) Basic 304 304 - 304 307 (3 ) (25 ) Diluted 307 307 - 307 311 (4 ) Consolidated Report to the Financial Community - 3rd Quarter 2008 3 FirstEnergy Corp. Consolidated Income Segments (Unaudited) (In millions) Three Months Ended September 30, 2008 Ohio Energy Competitive Transitional Other & Delivery Energy Generation Reconciling Services (a) Services (b) Services (c) Adjustments (d) Consolidated Revenues (1 ) Electric sales $ 2,487 $ 381 $ 781 $ - $ 3,649 (2 ) Other 170 79 32 (26 ) 255 (3 ) Internal revenues - 786 - (786 ) - (4 ) Total Revenues 2,657 1,246 813 (812 ) 3,904 Expenses (5 ) Fuel - 356 - - 356 (6 ) Purchased power 1,248 221 623 (786 ) 1,306 (7 ) Other operating expenses 430 285 110 (31 ) 794 (8 ) Provision for depreciation 99 67 - 2 168 (9 ) Amortization of regulatory assets 263 - 28 - 291 (10 ) Deferral of new regulatory assets (76 ) - 18 - (58 ) (11 ) General taxes 169 26 1 5 201 (12 ) Total Expenses 2,133 955 780 (810 ) 3,058 (13 ) Operating Income 524 291 33 (2 ) 846 Other Income (Expense) (14 ) Investment income 48 13 1 (22 ) 40 (15 ) Interest expense (102 ) (44 ) (1 ) (45 ) (192 ) (16 ) Capitalized interest 1 13 - 1 15 (17 ) Total Other Expense (53 ) (18 ) - (66 ) (137 ) (18 ) Income Before Income Taxes 471 273 33 (68 ) 709 (19 ) Income taxes 188 109 14 (73 ) 238 (20 ) Net Income $ 283 $ 164 $ 19 $ 5 $ 471 (a) Consists of regulated transmission and distribution operations, including transition cost recovery, and provider of last resort generation service for FirstEnergy's Pennsylvania and New Jersey electric utility subsidiaries. (b) Consists of unregulated generation and commodity operations, including competitive electric sales, and generation sales to affiliated electric utilities. (c) Represents provider of last resort generation service by FirstEnergy's Ohio electric utility subsidiaries and MISO transmission revenues and expenses related to the delivery of generation load. (d) Consists primarily of interest expense related to holding company debt, corporate support services revenues and expenses and elimination of intersegment transactions. Consolidated Report to the Financial Community - 3rd Quarter 2008 4 FirstEnergy Corp. Consolidated Income Segments (Unaudited) (In millions) Three Months Ended September 30, 2007 Ohio Energy Competitive Transitional Other & Delivery Energy Generation Reconciling Services (a) Services (b) Services (c) Adjustments (d) Consolidated Revenues (1 ) Electric sales $ 2,340 $ 338 $ 716 $ - $ 3,394 (2 ) Other 180 32 7 28 247 (3 ) Internal revenues - 806 - (806 ) - (4 ) Total Revenues 2,520 1,176 723 (778 ) 3,641 Expenses (5 ) Fuel 2 325 - - 327 (6 ) Purchased power 1,114 229 631 (806 ) 1,168 (7 ) Other operating expenses 436 264 80 (24 ) 756 (8 ) Provision for depreciation 102 51 - 9 162 (9 ) Amortization of regulatory assets 279 - 9 - 288 (10 ) Deferral of new regulatory assets (82 ) - (25 ) - (107 ) (11 ) General taxes 166 26 1 4 197 (12 ) Total Expenses 2,017 895 696 (817 ) 2,791 (13 ) Operating Income 503 281 27 39 850 Other Income (Expense) (14 ) Investment income 58 5 - (33 ) 30 (15 ) Interest expense (120 ) (44 ) - (39 ) (203 ) (16 ) Capitalized interest 3 5 - 1 9 (17 ) Total Other Expense (59 ) (34 ) - (71 ) (164 ) (18 ) Income Before Income Taxes 444 247 27 (32 ) 686 (19 ) Income taxes 175 99 11 (12 ) 273 (20 ) Net Income $ 269 $ 148 $ 16 $ (20 ) $ 413 (a) Consists of regulated transmission and distribution operations, including transition cost recovery, and provider of last resort generation service for FirstEnergy's Pennsylvania and New Jersey electric utility subsidiaries. (b) Consists of unregulated generation and commodity operations, including competitive electric sales, and generation sales to affiliated electric utilities. (c) Represents provider of last resort generation service by FirstEnergy's Ohio electric utility subsidiaries and MISO transmission revenues and expenses related to the delivery of generation load. (d) Consists primarily of interest expense related to holding company debt, corporate support services revenues and expenses and elimination of intersegment transactions. Consolidated Report to the Financial Community - 3rd Quarter 2008 5 FirstEnergy Corp. Consolidated Income Segments (Unaudited) (In millions) Three Months Ended Sept. 30, 2008 vs. Three Months Ended Sept. 30, 2007 Ohio Energy Competitive Transitional Other & Delivery Energy Generation Reconciling Services (a) Services (b) Services (c) Adjustments (d) Consolidated Revenues (1 ) Electric sales $ 147 $ 43 $ 65 $ - $ 255 (2 ) Other (10 ) 47 25 (54 ) 8 (3 ) Internal revenues - (20 ) - 20 - (4 ) Total Revenues 137 70 90 (34 ) 263 Expenses (5 ) Fuel (2 ) 31 - - 29 (6 ) Purchased power 134 (8 ) (8 ) 20 138 (7 ) Other operating expenses (6 ) 21 30 (7 ) 38 (8 ) Provision for depreciation (3 ) 16 - (7 ) 6 (9 ) Amortization of regulatory assets (16 ) - 19 - 3 (10 ) Deferral of new regulatory assets 6 - 43 - 49 (11 ) General taxes 3 - - 1 4 (12 ) Total Expenses 116 60 84 7 267 (13 ) Operating Income 21 10 6 (41 ) (4 ) Other Income (Expense) (14 ) Investment income (10 ) 8 1 11 10 (15 ) Interest expense 18 - (1 ) (6 ) 11 (16 ) Capitalized interest (2 ) 8 - - 6 (17 ) Total Other Expense 6 16 - 5 27 (18 ) Income Before Income Taxes 27 26 6 (36 ) 23 (19 ) Income taxes 13 10 3 (61 ) (35 ) (20 ) Net Income $ 14 $ 16 $ 3 $ 25 $ 58 (a) Consists of regulated transmission and distribution operations, including transition cost recovery, and provider of last resort generation service for FirstEnergy's Pennsylvania and New Jersey electric utility subsidiaries. (b) Consists of unregulated generation and commodity operations, including competitive electric sales, and generation sales to affiliated electric utilities. (c) Represents provider of last resort generation service by FirstEnergy's Ohio electric utility subsidiaries and MISO transmission revenues and expenses related to the delivery of generation load. (d) Consists primarily of interest expense related to holding company debt, corporate support services revenues and expenses and elimination of intersegment transactions. Consolidated Report to the Financial Community - 3rd Quarter 2008 6 FirstEnergy Corp. Financial Statements (Unaudited) (In millions) Condensed Consolidated Balance Sheets As of As of Assets Sept. 30, 2008 Dec 31, 2007 Current Assets: Cash and cash equivalents $ 181 $ 129 Receivables 1,531 1,421 Other 1,092 680 Total Current Assets 2,804 2,230 Property, Plant and Equipment 17,157 15,383 Investments 3,267 3,598 Deferred Charges and Other Assets 10,334 10,857 Total Assets $ 33,562 $ 32,068 Liabilities and Capitalization Current Liabilities: Currently payable long-term debt $ 2,509 $ 2,014 Short-term borrowings 2,392 903 Accounts payable 744 777 Other 1,402 1,454 Total Current Liabilities 7,047 5,148 Capitalization: Common stockholders' equity 9,301 8,977 Long-term debt and other long-term obligations 8,674 8,869 Total Capitalization 17,975 17,846 Noncurrent Liabilities 8,540 9,074 Total Liabilities and Capitalization $ 33,562 $ 32,068 General Information Three Months Ended Sept. 30 Nine Months Ended Sept. 30 2008 2007 2008 2007 Debt and equity securities redemptions $ (13 ) $ (176 ) $ (733 ) $ (1,565 ) New long-term debt issues $ 82 $ 300 $ 631 $ 1,100 Short-term borrowings, net $ (216 ) $ (1,843 ) $ 1,489 $ (535 ) Capital expenditures (a) $ (560 ) $ (430 ) $ (2,177 ) $ (1,127 ) (a) Includes purchase of lessor equity interests in Beaver Valley Unit 2 and Perry in the nine months ended September 30, 2008. Adjusted Capitalization As of September 30 2008 % Total 2007 % Total Total common equity $ 9,301 39 % $ 8,768 42 % Long-term debt and other long-term obligations 8,674 36 % 8,617 38 % Currently payable long-term debt 2,509 10 % 2,265 10 % Short-term borrowings 2,392 10 % 573 3 % Adjustments: Sale-leaseback net debt equivalents 1,452 7 % 2,032 9 % JCP&L securitization debt (378 ) -2 % (404 ) -2 % Total $ 23,950 100 % $ 21,851 100 % Consolidated Report to the Financial Community - 3rd Quarter 2008 7 FirstEnergy Corp. Financial Statements (Unaudited) (In millions) Condensed Consolidated Statements of Cash Flows Three Months Ended Sept. 30 Nine Months Ended Sept. 30 2008 2007 2008 2007 Cash flows from operating activities Net income $ 471 $ 413 $ 1,010 $ 1,041 Adjustments to reconcile net income to net cash from operating activities: Depreciation, amortization, and deferral of regulatory assets 401 343 1,034 863 Deferred purchased power and other costs (44 ) (80 ) (163 ) (265 ) Deferred income taxes and investment tax credits 149 (243 ) 278 (158 ) Deferred rents and lease market valuation liability 39 51 (62 ) (41 ) Pension trust contribution - - - (300 ) Cash collateral, net (46 ) (31 ) 21 (50 ) Electric service prepayment programs (19 ) (16 ) (58 ) (52 ) Change in working capital and other 161 603 (632 ) 172 Cash flows provided from operating activities 1,112 1,040 1,428 1,210 Cash flows provided from (used for) financing activities (316 ) (1,896 ) 914 (1,442 ) Cash flows provided from (used for) investing activities (685 ) 849 (2,290 ) 172 Net increase (decrease) in cash and cash equivalents $ 111 $ (7 ) $ 52 $ (60 ) Deferrals and Amortizations Three Months Ended Sept. 30 Nine Months Ended Sept. 30 2008 2007 Change 2008 2007 Change Ohio Rate Plans and Transmission Deferrals Regulatory Assets - Beginning $ 1,746 $ 1,851 $ 1,847 $ 1,863 Interest on shopping incentives 7 9 $ (2 ) 24 28 $ (4 ) MISO costs and interest (10 ) 7 (17 ) (8 ) 45 (53 ) RCP distribution reliability costs and interest 46 52 (6 ) 129 143 (14 ) RCP fuel costs and interest (15 ) 21 (36 ) (7 ) 62 (69 ) Other (9 ) 6 (15 ) 24 17 7 Current period deferrals $ 19 $ 95 $ (76 ) $ 162 $ 295 $ (133 ) Amortization Ohio transition costs $ (86 ) $ (83 ) $ (3 ) $ (231 ) $ (222 ) $ (9 ) Shopping incentives (33 ) (34 ) 1 (92 ) (94 ) 2 MISO costs (17 ) (9 ) (8 ) (35 ) (20 ) (15 ) Other (7 ) (3 ) (4 ) (29 ) (5 ) (24 ) Current period amortization $ (143 ) $ (129 ) $ (14 ) $ (387 ) $ (341 ) $ (46 ) Regulatory Assets - Ending $ 1,622 $ 1,817 $ 1,622 $ 1,817 Pennsylvania Deferred PJM Costs Beginning balance $ 323 $ 218 $ 255 $ 157 Deferrals 15 13 $ 2 86 79 $ 7 Interest 4 1 3 9 4 5 Amortizations (4 ) (4 ) - (12 ) (12 ) - $ 5 $ 12 Ending balance $ 338 $ 228 $ 338 $ 228 New Jersey Deferred Energy Costs Beginning balance $ 293 $ 392 $ 322 $ 369 Net recovery of energy costs (83 ) (62 ) $ (21 ) (112 ) (39 ) $ (73 ) Ending balance $ 210 $ 330 $ 210 $ 330 Consolidated Report to the Financial Community - 3rd Quarter 2008 8 FirstEnergy Corp. Statistical Summary (Unaudited) Electric Sales Statistics (kWh in millions) Three Months Ended Sept. 30 Nine Months Ended Sept. 30 2008 2007 Change 2008 2007 Change Electric Distribution Deliveries Ohio - Residential 4,508 4,676 -3.6 % 13,114 13,342 -1.7 % - Commercial 3,974 4,028 -1.3 % 11,383 11,497 -1.0 % - Industrial 5,782 6,073 -4.8 % 17,193 17,661 -2.6 % - Other 93 93 - 277 278 -0.4 % Total Ohio 14,357 14,870 -3.4 % 41,967 42,778 -1.9 % Pennsylvania - Residential 2,867 2,987 -4.0 % 8,797 8,855 -0.7 % - Commercial 2,973 2,997 -0.8 % 8,588 8,499 1.0 % - Industrial 2,548 2,622 -2.8 % 7,723 7,730 -0.1 % - Other 20 20 - 61 61 - Total Pennsylvania 8,408 8,626 -2.5 % 25,169 25,145 0.1 % New Jersey - Residential 2,971 2,878 3.2 % 7,523 7,617 -1.2 % - Commercial 2,699 2,732 -1.2 % 7,343 7,444 -1.4 % - Industrial 717 739 -3.0 % 2,133 2,166 -1.5 % - Other 22 23 -4.3 % 66 66 - Total New Jersey 6,409 6,372 0.6 % 17,065 17,293 -1.3 % Total Residential 10,346 10,541 -1.8 % 29,434 29,814 -1.3 % Total Commercial 9,646 9,757 -1.1 % 27,314 27,440 -0.5 % Total Industrial 9,047 9,434 -4.1 % 27,049 27,557 -1.8 % Total Other 135 136 -0.7 % 404 405 -0.2 % Total Distribution Deliveries 29,174 29,868 -2.3 % 84,201 85,216 -1.2 % Electric Sales Shopped Ohio - Residential 596 635 -6.1 % 1,616 1,687 -4.2 % - Commercial 896 957 -6.4 % 2,545 2,712 -6.2 % - Industrial 686 719 -4.6 % 1,976 2,048 -3.5 % Total Ohio 2,178 2,311 -5.8 % 6,137 6,447 -4.8 % Pennsylvania - Residential 31 33 -6.1 % 92 44 109.1 % - Commercial 187 182 2.7 % 568 446 27.4 % - Industrial 526 513 2.5 % 1,599 1,389 15.1 % Total Pennsylvania 744 728 2.2 % 2,259 1,879 20.2 % New Jersey - Commercial 676 603 12.1 % 1,849 1,596 15.9 % - Industrial 552 567 -2.6 % 1,644 1,641 0.2 % Total New Jersey 1,228 1,170 5.0 % 3,493 3,237 7.9 % Total Electric Sales Shopped 4,150 4,209 -1.4 % 11,889 11,563 2.8 % Electric Generation Sales Retail - Regulated 25,024 25,659 -2.5 % 72,312 73,653 -1.8 % Retail - Competitive 2,961 3,449 -14.1 % 8,623 9,940 -13.2 % Total Retail 27,985 29,108 -3.9 % 80,935 83,593 -3.2 % Wholesale 7,074 6,148 15.1 % 18,336 17,571 4.4 % Total Electric Generation Sales 35,059 35,256 -0.6 % 99,271 101,164 -1.9 % Operating Statistics Three Months Ended Sept. 30 Nine Months Ended Sept. 30 2008 2007 2008 2007 Capacity Factors: Nuclear 99% 89% 91% 89% Fossil - Baseload 92% 85% 84% 80% Fossil - Load Following 65% 71% 65% 72% Generation Output: Nuclear 39% 36% 38% 37% Fossil - Baseload 40% 40% 40% 38% Fossil - Load Following 19% 22% 20% 23% Peaking 2% 2% 2% 2% Three Months Ended Sept. 30 Nine Months Ended Sept. 30 Weather 2008 2007 Normal 2008 2007 Normal Composite Heating-Degree-Days 46 57 87 3,526 3,619 3,555 Composite Cooling-Degree-Days 628 683 659 882 969 909 Consolidated Report to the Financial Community - 3rd Quarter 2008 9 FirstEnergy Corp. Special Items, EPS Reconciliations and Liquidity (Unaudited) (In millions, except for per share amounts) Special Items Three Months Ended Sept. 30 Nine Months Ended Sept. 30 2008 2007 2008 2007 Pre-tax Items - Income Increase (Decrease) Gain on sale of non-core assets (a) $ - $ 21 $ 32 $ 21 Saxton decommissioning costs regulatory assets (b) - - - 27 Trust securities impairment (c) (25 ) (4 ) (63 ) (16 ) Litigation settlement (a) - - 15 - Total-Pretax Items $ (25 ) $ 17 $ (16 ) $ 32 EPSEffect $ (0.05 ) $ 0.04 $ (0.03 ) $ 0.06 (a) Included in "Revenues - Other" (b) Included in "Deferral of new regulatory assets" (c) Included in "Investment income" 2008 Earnings Per Share (EPS) (Reconciliation of GAAP to Non-GAAP) ACTUAL ACTUAL REVISED Three Months NineMonths Guidance For Ended Sept. 30 Ended Sept. 30 Year 2008 Basic EPS (GAAP basis)* $ 1.55 $ 3.32 $ 4.27 - $4.37 Excluding Special Items*: Gain on sale of non-core assets - (0.06 ) (0.06) Litigation settlement - (0.03 ) (0.03) Trust securities impairment 0.05 0.12 0.12 Basic EPS (Non-GAAP basis) $ 1.60 $ 3.35 $ 4.30 - $4.40 * Excludes possible write-off of $485 million of CEI's estimated unrecoverable transition costs under the proposed ESP, which if recognized, would be categorized as a Special Item ($1.01 per share). Liquidity position as of October 31, 2008 Company Type Maturity Amount (M) Available (M) FirstEnergy(1) Revolving Aug. 2012 $2,750 $404 FirstEnergy & FirstEnergy Solutions Revolving May 2009 300 300 FirstEnergy Bank Lines Various(2) 120 20 FirstEnergy Generation Term Loan Oct. 2009(3) 300 300 OH & PA Utilities A/R Fin. Various(4) 550 445 (1) FirstEnergy Corp. and subsidiary borrowers Subtotal: $4,020 $1,469 (2) $100M matures November 30, 2009; $20M uncommitted Cash: - 456 line of credit with no maturity date Total: $4,020 $1,925 (3) Drawn amounts are payable within 30 days and may not be reborrowed (4) $370M matures March 21, 2009; $180M matures December 19, 2008 with an extension requested pending state regulatory approval of replacement facility Consolidated Report to the Financial Community - 3rd Quarter 2008 10 RECENT DEVELOPMENTS Record Generation Output FirstEnergy Corp. (FirstEnergy) set a new generation output record of 22.2 million megawatt-hours during the third quarter of 2008, a 3.2% increase over the previous record established in the third quarter of 2006. This generation record reflects a quarterly all-time high for the nuclear fleet. September
